Citation Nr: 1512687	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether VA was correct to deny entitlement to Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits based upon the character of discharge of the Appellant's claimed spouse.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law 


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Appellant is claiming as the surviving spouse of M.R.W.  M.R.W. died in February 2011.  The Appellant filed her claim for VA benefits in August 2011.  M.R.W. served from July 1965 to April 1969.  He was discharged under other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued in January 2012 by the RO.

The Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed.  


FINDINGS OF FACT

1. M.R.W. had a single period of service from July 1965 to April 1969, and was discharged under other than honorable conditions.

2. The misconduct committed by M.R.W. resulted in a bad conduct discharge by general court martial.

3. M.R.W. was not insane at the time he committed the in-service misconduct.

4. M.R.W.'s discharge is considered dishonorable.


CONCLUSION OF LAW

The character of M.R.W.'s discharge from July 1965 to April 1969 is a bar to VA benefits. 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12, 3.354 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

However, the U. S. Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable. See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim. VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim. Thus, any deficiencies of notice or assistance are rendered moot. See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).
To the extent that the VCAA is applicable, the pertinent service records were obtained.

II.  Legal Criteria and Analysis

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition). 38 C.F.R. § 3.12(c).

VA regulations further provide that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty. 38 C.F.R. § 3.12(d).
A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense. 38 C.F.R. § 3.12(b).  According to 38 C.F.R. § 3.354(a), definition of insanity, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b) provides when a rating agency is concerned with determining whether a appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Appellant submitted a claim for DIC, death pension and accrued benefits in August 2011.  In a January 2012 administrative decision, the RO found that M.R.W's character of discharge is a statutory bar to VA benefits for the period of service from July 1965 to April 1969.

In August 1968 the M.R.W was arraigned and tried before a general court martial for verbally threatening his superior officer and threatening to use a stapler as a weapon against his superior officer.  M.R.W. was sentenced to a bad conduct discharge.  In November 1968, M.R.W.'s case was forwarded for appellate review.
A DD Form 214 reflects M.R.W's period of duty concluded with a character of discharge as under other than honorable for service from July 1965 to April 1969.  

Accordingly, M.R.W.'s character of discharge for his period of service from July 1965 to April 1969 is considered to have been issued under dishonorable conditions, and is a complete bar to VA benefits.  See 38 U.S.C.A. § 5303(a). Therefore, the Appellant claiming as M.R.W.'s surviving spouse is not entitled to VA benefits.  There is no indication in the record that M.R.W. was insane during service.  Service treatment records dated in August 1967 specifically state that M.R.W. did not have psychiatric problems.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert, 1 Vet. App. at 53-56.


ORDER

The character of M.R.W.'s service from September July 1965 to April 1969 is a bar to entitlement to VA benefits for the Appellant.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


